DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 05/06/2021, Applicant amended Claims 1, 5, 10 12, 16 and 19, cancelled claim 6, added claim 24 and argued against all objections and rejections previously set forth in the Office Action dated 03/15/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-12, 14, 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvatore Cardu US 2008/0222538 A1, published 09/11/2008, hereinafter “Cardu” in view of Rangan et al. US 6154771, published 11/28/2000, hereinafter “Rangan”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 10 and 16:
Cardu discloses a method comprising: 
receiving a selection that defines a first area of a multimedia element for association with a hotspot ([0103] – select a particular location in the map to add the hotspot); 

receiving input to reposition the hotspot to a second area of the multimedia element ([0176] – move existing hotspot to new location);  
displaying the identifying information of the hotspot at the second area of the multimedia element ([0176] – move existing hotspot to new location);
receiving input to select the hotspot ([0290] – by clicking on the hotspot the hotspot is activated); and
Cardu does not explicitly teach the input to select the hotspot causing display of a separate page.
Rangan discloses a method of hotspots in a multimedia element.  Rangan teaches receiving input to select a hotspot and the input to select the hotspot causing display of a separate page (Fig. 6 co. 18 lines 38-41 – click on hotspot to branch to a web page).
It would have been obvious to one skilled in the art at the time of the invention to have combined the separate page of Rangan with the hotspot of Cardu as an optional or alternative to allow additional information corresponding to the hotspot to be displayed while maintaining the viewing of the multimedia element.



Claim 2, 11 and 17:


Claim 5, 12 and 19:
Cardu in view of Rangan teaches further comprising: receiving an input to activate display of the hotspot; and displaying the identifying information responsive to the input to activate the display of the hotspot ([0290] – placing cursor over a hotspot displays more information).  

Claim 8 and 14: 
Cardu in view of Rangan teaches receiving an additional selection that defines a third area of the multimedia element for association with an additional hotspot; receiving input to add respective identifying information to the additional hotspot; and displaying the respective identifying information of the additional hotspot at the third area of the multimedia element (([0103] – select a particular location in the map to add the hotspot).   It should be noted that multiple hotspots can be added/created.

Claim 11 and 17:
Cardu teaches a multimedia element.  Cardu does not explicitly teach wherein the multimedia element is a video.  

It would have been obvious to one skilled in the art at the time the invention was made to have combined the multimedia element as a video of Rangan with the method of Cardu to increase the capabilities of embedding hotspots in various media.


Claims 7, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Leigh Rothschild US 7885951 B1, published 02/08/2011, hereinafter “Rothschild”.

Claim 7, 13 and 20:
Cardu in view of Rangan teaches displaying identifying information responsive to activating display of the hotspot.  Cardu in view of Rangan does not explicitly teach further comprising displaying identifying information of at least one additional hotspot responsive to activating display of the hotspot. 
Rothschild discloses a method of embedding hotspots in a multimedia element.  Rothschild teaches displaying identifying information of at least 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the additional hotspot of Rothschild with the method of Cardu in view of Rangan to provide the user with a gradual navigation of linked resources thereby providing a user friendly environment.

Claims 4 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Wey et al. US 8019579 B1, published 09/13/2011, hereinafter “Wey”.

Claim 4 and 18:
Cardu in view of Rangan teaches displaying identifying information at the second area of the multimedia element (thumbnail).  Cardu in view of Rangan does not explicitly teach wherein the identifying information includes text displayed at the second area of the multimedia element.  
Wey discloses a method of customizing a hotspot.  Wey teaches wherein the identifying information includes text displayed at the second area of the multimedia element (Fig. 3H, col. 13 lines 10-27 – text in text field box can be displayed on the hotspot).  
.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Jeri Weisler “Image Maps: Creating Hotspots”, 09/29/2004, hereinafter “Weisler”.

Claim 21:
	Cardu in view of Rangan teaches receiving the input to add the identifying information to the hotspot.  Cardu in view of Rangan does not explicitly teach wherein receiving the input to add the identifying information to the hotspot comprises associating the hotspot with a content source, wherein the associating comprises: presenting a plurality of selectable icons, each of the selectable icons being associated with a different content source; and receiving a selection of a selectable icon of the plurality of selectable icons to associate a content source with the hotspot.  
	Weisler discloses a method of creating hotspots.  Weisler teaches receiving the input to add the identifying information to the hotspot comprises associating the hotspot with a content source (page 3 – Insert 
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the different content sources of Weisler with the hotspot creating method of Cardu in view of Rangan to provide for a variety of content to be associated with the hotspot for enriched multimedia experience.

Claim 22:
Cardu in view of Rangan in view of Weisler teaches wherein the multimedia element is a first content source (first website), and the hotspot is associated with a second content source (second website) ([0042] – URL embedding for linkage to other websites).
  


Claim 23:
.

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Weisler in view of Janine C. Warner “Dreamweaver CS# for Dummies”, published 05/07/2007, hereinafter “Warner”.

Claim 24:
Cardu in view of Rangan and Weisler teaches a plurality of selectable icons.  Cardu in view of Rangan and Weisler does not teach wherein the plurality of selectable icons is presented adjacent the hotspot, the multimedia element remaining visible when the plurality of selectable icons is presented.  
Warner discloses a method of creating hotspots for a multimedia element.  Warner teaches a plurality of selectable icons is presented adjacent the hotspot, the multimedia element remaining visible when the plurality of selectable icons is presented (Fig. 3-13, page 82 and 83 – Property Inspector).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined the placement and view of the selectable icons of Warner with the hotspot of Cardu in view of Rangan and Weisler to readily identify a connection between the icons and the hotspot.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new grounds of rejection does not rely on the new combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175